DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-10 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christopher, et al. (“Christopher”) (U.S. Pat. 9,239,428).
	Regarding claims 1 and 7, Christopher discloses an apparatus capable of performing steps  for operating an extrusion system comprising an extrusion unit that includes an extrusion device (100) and a cartridge device (120), wherein the cartridge device is configured to have at least two cartridges (col. 7, lines 8-10: “dual barrels”) and the extrusion unit is designed to have a receiving space (adjacent and around 112) for receiving the cartridge device, wherein the extrusion device has extrusion pistons (131) operable at at least two different extrusion speeds (col. 9, lines 21-27), each of the extrusion pistons being designed to cooperate with the at least two cartridges, a control device (145), at least one drive device (155), and a power supply (col. 10, lines 31: “battery”).
Christopher further discloses that during normal use of the apparatus is performs the steps of:
inserting the cartridge device into the receiving space;
emitting at least one first signal from a signal generator (col. 6, lines 52-54: “RFID chip”) of the cartridge device;
receiving the at least one first signal of the cartridge device by at least one sensor (105) of the extrusion device;
sending a second signal from the sensor to the control device (col. 9, lines 53-57);
storing a ratio of feed rates of the extrusion pistons (col. 9, lines 39-41: “the processor board 145 accesses a look-up table to determine the rates for advancing the plunger pushers 110”) in a storage device (col. 9, lines 39-40: “processor board 145 accesses a look-up table”) of the control device as a function of the second signal (col. 3, lines 45-61);
actuating the at least one drive device by the control device for displacing the extrusion pistons into a starting position, in which a first plunger (110) of a first of the extrusion pistons is substantially in contact with a first of the at least two cartridges
actuating the at least one drive device by the control device with a ratio of feed rates stored in the storage device of the control device (col. 9, line 39 – col. 10, line 9) for the extrusion pistons at user request (via dispense button 111).
Regarding claim 2, Christopher discloses the control device determines the starting position of the extrusion pistons (col. 9, lines 3-8: “When the contact sensors 148 make contact with the plungers 131, the pressure applied to the contact sensor 148 may increase due to the resistance of the material in the barrels against the plunger pushers 110. The contact sensors 148 may transmit signals to the processor board 145 indicating the amount of pressure applied by the presence of the material.”)  from the ratio of feed rates of the extrusion pistons stored in the storage device (col. 9, lines 21-27)
Regarding claim 4, Christopher further discloses emitting at least one fourth signal from the signal generator of the cartridge device which switches at least one drive device to a deactivation state when the at least one fourth signal is greater than a threshold value stored in the control device.  (col. 10, lines 10-20)
Regarding claim 5, Christopher further discloses emitting a warning signal by a warning signal generator (173) if the second signal does not correspond to a value stored in the control device (col. 10, lines 10-20 and col. 11, lines 27-31).
Regarding claim 6, Christopher further discloses emitting a warning signal by a warning signal generator (col. 10, line 17: “error indicator”) when the at least one drive device means is set by the at least one fourth signal in the deactivation state.
Regarding claims 8 and 9, Christopher discloses a wireless transmission device (RFID chip) with a sensor associated with the cartridge device and a sensor (105, “radio frequency receiver and/or a radio frequency transceiver”) associated with the extrusion unit.
Regarding claim 10, Christopher discloses further wireless (“optically”) transmission means (“cartridge with a label that includes an alphanumeric code or a bar code”) connected to the control device.  (col. 6, lines 42-49)
Regarding claim 12, Christopher discloses an output device (173) on a housing of the extrusion unit. (seen in Fig. 10)
Regarding claim 13, Christopher discloses a transmission device (col. 6, lines 52-54: “RFID chip”) that is designed for setting different ratios of feed rates (col. 9, lines 39-41: “the processor board 145 accesses a look-up table to determine the rates for advancing the plunger pushers 110”) of a first of the extrusion pistons to a second of the extrusion pistons, wherein the extrusion pistons can be actuated by a common drive device (145).
Regarding claim 14, Christopher discloses two drive devices (155) wherein a first of the two drive devices is designed for actuating a first of the extrusion pistons and a second of the two drive devices is designed for actuating a second of the extrusion piston. (col. 9, lines 49-52)
Allowable Subject Matter
Claims 3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 requires emitting at least one third signal from the signal transmitter of the cartridge device which stores the starting position of the extrusion pistons in the storage device.  Christopher discloses a signal transmitter but does not disclose that the transmitter stores the starting position of the extrusion pistons and it would not have been obvious to modify Christopher without improper hindsight analysis.
Claim 11 requires a further transmission device selected from a group consisting of an RFID transmission device, a Bluetooth transmission device, an NFC transmission device, a WiFi transmission device, a QR transmission device, or as a DMC transmission, a WLAN transmission device, a ZigBee transmission device, a Wibree transmission device, a WiMAX transmission device, and an IrDA transmission device operating according to optical directional radio communication.  Christopher discloses an RFID transmission device and an barcode reader (optical) but does not disclose an additional transmission device from the list and it would not have been obvious to modify the prior art without hindsight analysis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form PTO-892, attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J. MELARAGNO/Examiner, Art Unit 3754